FILED IN
       I certify that I have conferred with appellant Mr. Borisov by 1st COURT
                                                                     email.  HeOF APPEALS
                                                                                responded
                                                                      HOUSTON, TEXAS
                                                                   11/12/2015 4:00:38 PM
on November 12,2015. I am attaching the correspondence with     this motion. His
                                                                   CHRISTOPHER A. PRINE
                                                                            Clerk
response is unclear as to whether he is opposed to the motion so, in an abundance   of

caution, I am going to assume he is opposed to Appellee's Motion to Dismiss for Lack     of

Jurisdiction.




                                         /S/ Patrick E.
                                         PATRICK E. NAGORSKI
                                         Assistant County Attorney




                                            5